Citation Nr: 1300001	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  05-18 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to October 1968 and August 1975 to August 1979.  The Veteran served in the Republic of Vietnam between March 1967 and October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, which denied the claim on appeal.  

The Board notes that the Veteran's PTSD claim was originally denied in a December 1999 rating decision.  There were subsequent rating decisions indicating that new and material evidence had not been received to reopen the previously denied claim of service connection for PTSD.  However, the evidence of record shows that within the first year after the December 1999 rating decision, new evidence was submitted with respect to his claim.  The same pattern followed after the subsequent rating decisions.  As such, the December 1999 rating decision regarding service connection for PTSD was not final.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2012).  Additionally, the subsequent March 2002, March 2003, and December 2003, rating decision declining to reopen the Veteran's PTSD claim were also not final.  Therefore, the decisions did not become final with respect to that issue and it will be considered herein on the merits without the need for new and material evidence.  See AG v. Peake, 536 F.3d 1306 (Fed. Cir. 2008); 38 C.F.R. §§ 3.103, 20.1103 (2012).

In a statement received in September 2012, the Veteran raised a claim of entitlement to service connection for a peripheral vestibular disorder as secondary to his service-connected hearing loss disability.  This matter is referred to the RO for appropriate action.

In a February 2012 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable evaluation.  In September 2012, the Veteran submitted a statement regarding his hearing loss, which the Board believes could be liberally construed as a notice of disagreement (NOD) regarding his assigned disability evaluation.  The Court has held that the filing of an NOD initiates the appeal process, and the agency of original jurisdiction is required to issue a statement of the case (SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board must remand this issue for issuance of a SOC.

Thus, the issue of entitlement to an initial compensable evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of PTSD as a result of his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his PTSD was incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In light of the favorable decision herein as to entitlement to service connection for PTSD, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  However, PTSD is not classified as a psychosis, and service connection for PTSD may not be granted on a presumptive basis.  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2012).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2012); see also, 38 U.S.C.A. § 1154(b) (West 2002).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

Factual Background and Analysis

The Veteran contends that he has PTSD due to his active duty service.  He specifically reports that during service in Vietnam he was in the Air Force Security Police Squadron.  He recalled being on "alert roster" consisting of a unit that would support units under fire.  He reported being flown to Bien Hoa at which time his plane was shot and caught fire.  The Veteran ran to take cover and the concrete bunker he found nearby was full.  He then found a bunker made of sand bags where he was in charge of returning fire.  At that time, the concrete bunker was bombed or underwent a rocket attack and was destroyed.  The Veteran also recalled another instance when a "sand pan" was blown up by a rocket near to a bridge in Cam Ranh Bay that he was guarding.  

VA has made a formal finding as to the unavailability of the Veteran's personnel records from his first period of service.  It is during this first period that he served in the Republic of Vietnam.  In addition, the RO made a formal finding that it was unable to attempt to corroborate the Veteran's claimed stressors because the dates/times were not specific enough to send for verification.  

The Board acknowledges that the Veteran has a current medical diagnosis of PTSD.  Although a July 1999 VA examination did not show a diagnosis of PTSD, he was shown to have panic disorder and a mood disorder with depressive features.  In a February 2000 private psychological report, the Veteran was diagnosed as having PTSD and major depressive disorder related to his reported in-service stressors.  

In a December 2002 VA treatment record, the Veteran described his in-service stressors, and was noted to have PTSD.  The following year, a more specific description of the Veteran's stressors was noted during his VA treatment, and he was shown to have PTSD.  The Veteran reported additional, more current stressors, including problems in his family relationships, current war coverage, and work-related stress.  

In July 2006, the Veteran's treating private psychologist opined that the Veteran's PTSD was due to his experiences while serving in Vietnam.  The psychologist listed the Veteran's prevalent symptoms as including routine mood difficulties, social and personal difficulties, and avoidance of contact with any military-related issues.  

In a February 2007 VA psychology note, the staff psychologist indicated that the Veteran's PTSD caused intrusive memories, nightmares, physiological responses to stimuli (smell, news of war), avoidance of stimuli, insomnia, irritability, concentration difficulty, hypervigilance, and heightened startle response.  In an October 2008 VA psychiatry outpatient note, the treating psychiatrist diagnosed the Veteran as having PTSD, depressive disorder, and rule-out pain disorder.  The psychiatrist indicated that the Veteran's stressors were caused by the Veteran's health, marital problems, and "past trauma issues."  

In an October 2010 letter from the Veteran's counselor, he indicated that the Veteran has a history of PTSD secondary to his combat experiences in Vietnam, and major depressive disorder secondary to his PTSD.  

As to the Veteran's reported in-service stressors, the Board observes that the RO denied the claim on the basis that his claimed stressors could not be verified by the Joint Service Record Research Center (JSRRC) because the information provided was not specific enough to allow for verification.  As noted above, however, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  In this case, the Veteran has been diagnosed with PTSD by a VA psychologist based on his reported in-service stressors.  In addition, the Veteran's private treating psychologist opined that the Veteran's PTSD was related to his in-service stressors as reported.  

Thus, the crucial inquiry is whether the Veteran's reported in-service stressors are consistent with the places, types, and circumstances of his service.  Based on the following, the Board concludes they are.  

The Veteran's DD Form 214 from his first period of service notes his in-service MOS of Safety Policeman, and he was stationed in the Republic of Vietnam from March 1967 to October 1968.  The Veteran's job title during service is not inconsistent with having to perform military police duties, back-up to units under fire, or potentially be involved in field artillery operations that could result in return artillery or mortar fire.  The corroboration of every stressor detail is not required.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  Thus, the Board concludes that the Veteran's reported stressors involving his duties as a military police officer are consistent with the time, place, and circumstances of his service.  

In summary, a VA psychiatrist has essentially found that at least one of the Veteran's reported in-service stressors was adequate to support a diagnosis of PTSD and the Board finds that several of his stressors are consistent with the places, types, and circumstances of his service.  These same stressors also clearly involved fear of hostile military or terrorist activity.  The conclusion of the multiple VA psychiatrists is supported by the opinions of the Veteran's private psychologist and counselor, including the July 2006 positive nexus opinion of a private psychiatrist.  As such, the Board concludes that service connection is warranted.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER


Entitlement to service connection for PTSD is granted.  


REMAND

As discussed in the Introduction, the RO granted service connection for bilateral hearing loss in a February 2012 decision, and assigned a noncompensable evaluation.  The Veteran has submitted a statement within one year of that decision, which the Board believes can be construed as an NOD.  

Accordingly, the claim is being remanded for issuance of an SOC.

Issue an SOC to the Veteran and his representative, addressing the issue of entitlement to a compensable evaluation for bilateral hearing loss.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


